          Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 S&P GLOBAL INC. d/b/a PLATTS,

                    Plaintiff,
                                                                     COMPLAINT
                                                                   Jury Trial Demanded
         -against-

 WOOD MACKENZIE LIMITED,
                                                               Civil Action No. 21-6739
                    Defendant.


              Plaintiff, S&P Global Inc. d/b/a Platts (“Platts”), as and for its Complaint against

defendant, Wood Mackenzie Limited (“Wood Mackenzie”), hereby alleges as follows:

                                   NATURE OF THE ACTION

               1.        Platts is the leading global provider of energy, petrochemical, and metals

information and a premier source of benchmark price assessments and analytics for those markets.

               2.        This action arises from Wood Mackenzie’s improper use of Platts’s

proprietary information through deceptive means and abuse of the relationship between the parties.

Platts seeks to recover actual damages for breach of the applicable licensing agreement, breach of

the covenant of good faith and fair dealing, and misappropriation. Platts also seeks injunctive

relief requiring Wood Mackenzie to cease all use of, and to return and destroy, all copies of Platts’s

proprietary information.

                                          THE PARTIES

               3.        Platts is a division of S&P Global Inc., a New York corporation with its

principal place of business at 55 Water Street, New York, New York 10041.

                                                  1
         Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 2 of 18




               4.      Platts is an independent information and services provider that observes,

analyzes, and reports on the commodities and energy markets. Platts facilitates transparency in

the commodities and energy markets by providing timely news, supply and demand fundamentals,

insight and analysis, and other information vital to the understanding of the markets and price

discovery process.

               5.      Defendant, Wood Mackenzie Limited, is a limited liability company

organized under the laws of the United Kingdom with a principal place of business at 5 Semple

Street, Edinburgh EH3 8BL United Kingdom.

               6.      Upon information and belief, Wood Mackenzie provides consulting

services and market research to the oil, gas, coal, metals, and mining industries, including reports

on major companies operating in those areas, trends analysis and forecasts, and executive

overviews.

                                JURISDICTION AND VENUE

               7.      Pursuant to 28 U.S.C. §1332, this Court has diversity jurisdiction over this

action because there is complete diversity of the parties and the matter in controversy exceeds,

exclusive of interest and costs, the sum of $75,000.

               8.      Venue is appropriate because the parties regularly transact business in the

County of New York and the parties agreed in the applicable written agreement to resolve any

disputes in courts located in the State of New York, County of New York.




                                                 2
          Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 3 of 18




                                          BACKGROUND

       Platts’s Intellectual Property

               9.        For over 110 years, Platts has been evolving rigorous methodologies for

data gathering, mathematical analysis, and specialist judgment to create price assessments that

reflect commodities’ true values. Platts has spent, and continues to expend, a significant amount

of money, labor, and expertise to these ends.

               10.       As such, Platts is the leading independent provider of information and

benchmark prices for the energy and commodity markets, most notably for iron ore, coal, and

coke. Platts’s benchmark prices and other key information are used by industry participants to

price their transactions, write contracts, and otherwise achieve transparency and efficiency.

               11.       Platts generates revenue from licensing its proprietary market price data and

price assessments to third-party subscribers pursuant to agreements that protect Platts’s proprietary

rights by carefully circumscribing the manner in which such products and services may be

accessed and utilized.

               12.       Platts expects to be able to control the licensing of its information and

includes in its licensing agreements clear language to this effect.

               13.       Platts provides licensees with access to its proprietary information through

designated distribution channels.

               14.       Platts offers different tiers of licensing subscriptions. For example, licenses

for a subscriber’s derivative use are distinct from, and more costly than, licenses that are restricted

to a subscriber’s internal use. This is because in addition to accessing Platts’s proprietary

information, subscribers with derivative use licenses can trade on Platts’s name, goodwill, and

reputation.
                                                   3
          Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 4 of 18




       Wood Mackenzie’s Access to Platts’s Proprietary Information

               15.     According to Wood Mackenzie, it creates reports that help clients “address

natural resources challenges and make better commercial decisions” using “objective insights,

analyses, and data.”

               16.     Upon information and belief, Wood Mackenzie’s clientele includes

multinational institutions and smaller businesses across the globe.

               17.     Upon information and belief, Wood Mackenzie does not have the internal

capability to price many of the commodities about which it reports. Wood Mackenzie must

therefore rely upon external pricing information to complete its reports and forecasts.

               18.     Rather than obtain a derivative use license from Platts, Wood Mackenzie

entered into a Master Subscription Agreement with Platts, effective August 15, 2012 (the

“Agreement”), for a non-exclusive, non-transferable, limited license to permit a limited number of

“Authorized Users [] to access and use internally Platts’ proprietary products and services.” Ex.

A §1.A. The Agreement explains that “Authorized Users” are subject to the restrictions set forth

therein as well as the restrictions of an appropriate confidentiality undertaking. Id.

               19.     The Agreement repeatedly states throughout that Wood Mackenzie’s

Authorized Users are limited to “use internally” of Platts’s proprietary information, and that

derivative use is not permissible. Id. §1.A.-D.

               20.     Under the Agreement, Wood Mackenzie “shall use the Platts Information

only for [its] own internal business, and [Wood Mackenzie] shall not provide access to the Platts

Information or any portion thereof to any person [], firm or entity, other than as authorized in this

Agreement.” Id. §1.B.
                                                  4
          Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 5 of 18




               21.     The Agreement provides Wood Mackenzie with limited redistribution

rights in the ordinary course of business, such as: “(i) internal company reports to senior

management that are not distributed to any other parties; (ii) annual shareholder reports; and (iii)

legally required briefings, such as to regulatory agencies, in each case in the ordinary course of

[Wood Mackenzie’s] business.” Id. §1.C.

               22.     Except for the limited redistribution rights provided, Wood Mackenzie

“shall not create any derivative work from the Platts Information and [] shall not publish,

reproduce, and/or otherwise distribute, externally or internally, the Platts Information or any

component or portion thereof in any manner (including, but not limited to, via or as part of any

Internet site) without an additional license, it being understood that any approved use or

distribution of the Platts Information beyond the express uses authorized under th[e] Agreement is

subject to the payment of additional fees to Platts.” Id.

               23.     Further, the Agreement requires that Wood Mackenzie “take all precautions

that are reasonably necessary to: (i) prevent access to the Platts Information or any component

thereof by any individual or entity that is not an Authorized User other than distributions permitted

under Section 1.C; (ii) prevent any unauthorized distribution or redistribution of the Platts

Information, either internally or externally; and (iii) protect the proprietary rights of Platts, its

affiliates and their third-party licensors in the Platts Information.” Id. §1.D.

               24.     The Agreement expressly acknowledges that the licensed information is

proprietary and explains that it is “compiled, prepared, revised, selected and arranged by Platts, its

affiliates and their third-party licensors through the application of methods and standards of

judgment developed and applied through the expenditure of substantial time, effort and money,

and the Platts Information constitutes the valuable intellectual property of Platts.” Id. §7.A.
                                                 5
          Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 6 of 18




               25.     Moreover, “copying of, use of, access to or distribution of the Platts

Information or any information, data or software contained therein in breach of this Agreement

and/or any Services Attachment shall cause Platts, its affiliates and/or their third-party licensors

irreparable injury that cannot be adequately compensated for by means of monetary damages.” Id.

§7.B.

               26.     Regarding Wood Mackenzie’s access to Platts’s proprietary information,

the Agreement requires Wood Mackenzie to “hold and cause all of its Authorized Users to hold

any passwords/user IDs issued by Platts or by [Wood Mackenzie] in connection with access to the

Platts Information in strict confidence, and . . . not permit the sharing of user IDs or passwords, or

simultaneous access to the Platts Information via the same user ID or password, or otherwise.” Id.

§2.

               27.     Under the Agreement, Platts has the right to inspect or audit Wood

Mackenzie’s use of the proprietary information during the term of the Agreement and up to two

years thereafter. This includes the right to “audit the manner of access to and usage of the Platts

Information, in each case to confirm that fees and charges have been accurately determined and

that restrictions on use and access have been observed.” Id. §6.

               28.     The Agreement states that it “represents the entire agreement between the

parties hereto in respect of its subject matter. . . . There are no oral or written collateral

representations, agreements or understandings.” Id. §9.

               29.     Further “no amendment of this Agreement shall be binding upon the parties

unless in writing and signed by authorized representatives of Platts and [Wood Mackenzie]. No

waiver of any term or condition of this Agreement shall be effective unless agreed to in writing by

the party making the waiver.” Id.
                                                  6
            Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 7 of 18




                30.    The Agreement requires that notices and other communications “shall be in

writing and shall be deemed to have been duly delivered if delivered by hand or by a widely

recognized overnight delivery service (with evidence of delivery date).” Further, “[n]o notice

hereunder shall be given or made by facsimile or electronic mail.” Id. §11.

                31.    Accompanying the Agreement are Services Attachments, which are entered

into between the parties annually and are pursuant to, and incorporated as part of, the Agreement.

The Services Attachments specify the services and delivery method, channel and software, number

of authorized users, and pricing.


          Wood Mackenzie Misappropriates Platts’s Proprietary Information

                32.    Wood Mackenzie uses Platts information to develop reports related to

metals and mining, iron ore, nickel, steel, and zinc.

                33.    Upon information and belief, these reports are a significant revenue stream

for Wood Mackenzie.

                34.    Wood Mackenzie publishes a number of different report types. Each Wood

Mackenzie report type is comprised of discussions about various topics relevant to the overall

report.

                35.    By way of example, Wood Mackenzie’s commodity market reports

generally include discussion of market structure, prices, supply-demand balances, and key

companies. The commodity market reports also each include an executive summary containing

key forecast data and analysis informed by topics discussed in the report.




                                                 7
          Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 8 of 18




               36.    Although the reports discuss multiple topics, the topics are not equally

informative to the reports’ analyses. Rather, pricing is generally the most heavily weighted factor

in Wood Mackenzie’s forecasting, and indeed, drives the analysis throughout many of the reports.

               37.    In several reports, Wood Mackenzie relies extensively – sometimes

exclusively – upon Platts’s proprietary information as an integral input to the outlook and cost

models.

               38.    For example:


                             The “Global iron ore short-term outlook” from June 2018 is about
                      75%-80% reliant on Platts data. Specifically, it relies extensively on Platts
                      iron ore and pellet prices, as well as lump and sinter fines, for both historical
                      and forward-looking projections.

                             About two thirds of the “Global iron ore short term outlook” from
                      October 2019 relies on Platts iron ore pricing and data, as well as Platts
                      insights and analytics. In it, Wood Mackenzie republishes certain Platts
                      proprietary information in the body of the report.

                             The “Global steel short-term outlook” from July 2018 relies upon
                      Platts pricing for about 80% of the models on costs and outlook. The main
                      forecast table cites Platts exclusively for Chinese rebar prices and their
                      forecast. Likewise, the cost models within the report are based on Platts
                      information.

                             About 70%-80% of the “Global steel short term outlook” from
                      January 2019 relies upon Platts pricing. Platts pricing is sourced as “key
                      steel prices,” for quarterly prices, tables and charts, hot-roiled coil prices,
                      rebar prices, and in the report’s costs summary. Platts data is again sourced
                      for cash margins at low cost China producers, cash margins at high-cost
                      China producers, and again for quarterly scrap and metallics prices and
                      annual scrap and metallics prices.

                             In the iron ore GEM tool, at least one-third of Wood Mackenzie’s
                      analysis relies on Platts pricing that informs Wood Mackenzie’s price
                      projections through 2032.




                                                 8
          Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 9 of 18




               39.       Because Platts is widely recognized for commodities pricing, Wood

Mackenzie’s use of the Platts name and reliance on Platts’s data bolsters the credibility of Wood

Mackenzie’s reports in the marketplace.

               40.       The Agreement does not permit Wood Mackenzie’s extensive reliance on

or commercialization of Platts data. Nor does it permit Wood Mackenzie to republish Platts

information. Rather, as set forth in the Agreement, an additional license for derivative use is

required for such use.

               41.       Wood Mackenzie never obtained the additional, necessary license. Nor did

it follow the notice process prescribed in the Agreement to inform Platts that its use exceeded the

bounds of the existing license for internal use or to amend the Agreement.

               42.       Rather, during the course of the Agreement, Wood Mackenzie repeatedly

attempted to circumvent the Agreement’s prescribed terms for obtaining heightened rights,

including by attempting to dupe a Platts employee who was not authorized to amend or interpret

the Agreement to permit Wood Mackenzie’s use of Platts’s proprietary information beyond the

scope of the Agreement at little to no additional cost.

               43.       Wood Mackenzie knew, or should have known, from the clear terms of the

Agreement that said Platts employee was not authorized to amend or interpret the Agreement and

approached him about the issue in an effort to avoid going through the prescribed process.


       For Over a Year, Wood Mackenzie Has Stonewalled Platts’s Efforts to Uncover the Full
       Extent of Wood Mackenzie’s Use of Platts’s Proprietary Information

               44.       In mid-2020, Platts began to uncover Wood Mackenzie’s violation of the

Agreement and extensive misappropriation of Platts’s proprietary information.


                                                 9
         Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 10 of 18




               45.    Since then, Platts has repeatedly sought information about Wood

Mackenzie’s derivative content and how Wood Mackenzie uses Platts’s data in its modeling

software.

               46.    Platts’s requests for information have been in the spirit of finding a

resolution. Nonetheless, Wood Mackenzie has ignored, circumvented, or only partially responded

to these requests, and instead relayed irrelevant information from persons within the company

without actual knowledge on the subject.

               47.    On several occasions, Platts requested to speak with a Wood Mackenzie

analyst to understand the manner in which Wood Mackenzie is and has been using Platts’s

proprietary information. For example, Platts scheduled a conference call with Wood Mackenzie’s

Head of Research specifically for this purpose. Wood Mackenzie’s Head of Research agreed to

include a Wood Mackenzie analyst on the conference call. But when the time for the call came,

there was no Wood Mackenzie analyst present. When Platts confronted Wood Mackenzie with

the fact that they had not provided access to an analyst as agreed, Wood Mackenzie shut down the

discussion and asked Platts to reduce all of its queries about Wood Mackenzie’s use to written

questions.

               48.    By way of another example, Wood Mackenzie refused to allow Platts to

audit and determine the extent to which Wood Mackenzie is permitting external single users to

access Platts’s proprietary information, which, to the extent that Wood Mackenzie is doing so, is

a clear violation of the Agreement.

               49.    Platts notified Wood Mackenzie of the breaches of the Agreement about

which Platts is aware (there are likely others which Platts has not yet uncovered due to Wood

Mackenzie’s obfuscation) and of Wood Mackenzie’s misappropriation of Platts’s proprietary
                                        10
         Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 11 of 18




information. Nonetheless, Wood Mackenzie refuses to cooperate with Platts’s audit and inquiry

or compensate Platts for the additional license required.


                                   FIRST CAUSE OF ACTION
                                       (Breach of Contract)

               50.     Platts realleges and incorporates herein by reference each allegation

contained in paragraphs 1– 49.

               51.     Platts and Wood Mackenzie are parties to the Agreement and Services

Attachments, valid contracts.

               52.     Platts performed all conditions, covenants, and promises required on its part

to be performed in accordance with the terms and conditions of the Agreement and Services

Attachments, and all other conditions required by the Agreement and Services Attachments for

Wood Mackenzie’s performance to have occurred.

               53.     Wood Mackenzie breached its obligations under the Agreement and

Services Attachments by: using Platts’s proprietary information in a manner other than “use

internally” or the limited redistribution rights specified, and by failing to obtain the required

additional license necessary. Wood Mackenzie further breached the Agreement and Services

Attachments by failing to “take all precautions that are reasonably necessary to . . . prevent

unauthorized distribution or redistribution of the Platts Information, either internally or externally;

and [] protect the proprietary rights of Platts . . . in the Platts Information.” Wood Mackenzie

further breached the Agreement and Services Attachments by denying Platts meaningful

information to evaluate and audit Wood Mackenzie’s “manner of access to and usage of the Platts

Information.” Ex. A §1.D, §6.



                                                  11
         Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 12 of 18




               54.     As a direct and proximate result of Wood Mackenzie’s breaches, Platts has

been damaged in an amount to be proven at trial. Wood Mackenzie misused Platts’s proprietary

information for the benefit of Wood Mackenzie. Through its breaches, Wood Mackenzie was able

to exploit Platts’s name, goodwill, and reputation. Moreover, Wood Mackenzie was able to

unfairly compete with Platts even though Wood Mackenzie did not invest the time, money, and/or

other resources that Platts did to develop the licensed proprietary information. As a result, Platts

has suffered and will continue to suffer economic injury and monetary loss to its business,

including for example, lost sales and price erosion of Platts’s proprietary information.

               55.     Wood Mackenzie’s breaches of the Agreement have caused damages to

Platts in an amount to be proven at trial.

               56.     As a direct and proximate result of the actions of Wood Mackenzie alleged

herein, Platts has been irreparably harmed, and that harm will continue absent an injunction

restraining Wood Mackenzie from improperly using, copying, publishing, disclosing, or

transferring materials gained through the improper use of Platts’s proprietary information.


                                SECOND CAUSE OF ACTION
                             (Breach of Good Faith and Fair Dealing)

               57.     Platts realleges and incorporates herein by reference each allegation

contained in paragraphs 1– 56.

               58.     Platts entered into the Agreement and Services Attachments with Wood

Mackenzie under which Wood Mackenzie was provided access to certain Platts proprietary

information. Wood Mackenzie was limited to internal use and limited redistribution rights, and

agreed to “take all precautions necessary to . . . prevent unauthorized distribution or redistribution



                                                 12
         Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 13 of 18




of the Platts Information, either internally or externally; and [] protect the proprietary rights of

Platts . . . in the Platts Information.” Id. § 1.D.

                59.     Platts performed all duties under the Agreement and Services Attachments,

and all conditions for performance by Wood Mackenzie had occurred.

                60.     Nothing in the Agreement or Services Attachments authorizes Wood

Mackenzie to use Platts’s proprietary information beyond internal use, or rely extensively or

exclusively on Platts’s proprietary information in publishing its reports.

                61.     The Agreement and Services Attachments each contained and imposed an

implied covenant of good faith and fair dealing that Wood Mackenzie would abide by the

limitation of the use of Platts’s proprietary information, and protect the confidentiality of, and

avoid unauthorized use of, Platts’s proprietary information.

                62.     Despite these covenants, Wood Mackenzie published reports almost

exclusively reliant on Platts’s proprietary information.

                63.     Wood Mackenzie’s improper uses of Platts’s proprietary information were

wrongful, independent of any breach of contract itself. Wood Mackenzie wrongfully maintained

an ongoing contractual relationship with Platts and took advantage of that contractual relationship

to continue its use of and benefit from Platts’s proprietary information. Further, Wood Mackenzie

repeatedly attempted to circumvent the Agreement’s prescribed terms for obtaining an additional

license. Further, despite Platts’s right to information about the manner in which Wood Mackenzie

uses Platts’s proprietary information, Wood Mackenzie has not been forthright about that

information. Indeed, Wood Mackenzie has refused to provide Platts with a full picture of its usage.

Wood Mackenzie’s bad faith conduct denied and was calculated to deny Platts the benefit of those


                                                      13
         Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 14 of 18




contracts, including its bargained for expectation that Wood Mackenzie would respect and protect

Platts’s proprietary information.

               64.     The wrongful acts of Wood Mackenzie described herein, including its

breaches of the implied covenants contained in the Agreement and Services Attachments, were at

all relevant times undertaken in bad faith.

               65.     Through its breaches of the covenant of good faith and fair dealing, Wood

Mackenzie misused Platts’s proprietary information against Platts – and for the benefit of Wood

Mackenzie – to exploit Platts’s name, goodwill, and reputation and compete unfairly in the

marketplace. As a direct and proximate cause of Wood Mackenzie’s breaches, Platts has suffered

and will continue to suffer economic injury and monetary loss to its business, including, for

example, lost sales and price erosion of Platts’s products.

               66.     Wood Mackenzie’s breaches of the covenant of good faith and fair dealing

have caused damage to Platts in an amount to be proven at trial.

               67.     As a direct and proximate result of the actions of Wood Mackenzie alleged

herein, Platts has been irreparably harmed, and that harm will continue absent an injunction

restraining Wood Mackenzie from improperly using, copying, publishing, disclosing, or

transferring materials gained through the improper use of Platts’s proprietary information.


                                 THIRD CAUSE OF ACTION
                             (Misappropriation / Unfair Competition)

               68.     Platts realleges and incorporates herein by reference each allegation

contained in paragraphs 1– 67.




                                                 14
         Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 15 of 18




               69.     Platts uses rigorous methodologies for data gathering, mathematical

analysis, and specialist judgment developed over 110 years to create price assessments that reflect

commodities’ true values. The resulting proprietary information has economic value.

               70.     Platts entered into the Agreement and Services Attachments with Wood

Mackenzie under which Wood Mackenzie was provided access to certain Platts proprietary

information, and was limited to internal use and limited redistribution rights.

               71.     Wood Mackenzie wrongfully maintained an ongoing contractual

relationship with Platts and took advantage of that contractual relationship to use and benefit from

Platts’s proprietary information. Further, Wood Mackenzie repeatedly attempted to circumvent

the Agreement’s prescribed terms for obtaining heightened licensing rights. Despite Platts’s

express contractual right to information about the manner in which Wood Mackenzie uses Platts’s

proprietary information, Wood Mackenzie has not been forthright about that information. Indeed,

Wood Mackenzie has refused to provide Platts with a full picture of its usage. Wood Mackenzie’s

bad faith conduct denied and was calculated to deny Platts the benefit of those contracts, including

its bargained for expectation that Wood Mackenzie would respect and protect Platts’s proprietary

information.

               72.     In so doing, Wood Mackenzie has, through deception and an abuse of the

parties’ relationship, misappropriated the fruit of Platts’s labors and expenditures and unfairly

competed by misusing Platts’s proprietary information.

               73.     As a result, Platts has suffered damages in an amount to be proven at trial.

               74.     As a direct and proximate result of the actions of Wood Mackenzie alleged

herein, Platts has been irreparably harmed, and that harm will continue absent an injunction


                                                15
          Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 16 of 18




restraining Wood Mackenzie from improperly using, copying, publishing, disclosing, or

transferring materials gained through the improper use of Platts’s proprietary information.


                                      PRAYER FOR RELIEF

                WHEREFORE, Platts respectfully requests:

               A.         Judgment be entered that Wood Mackenzie breached the Agreement and

Services Attachments;

               B.         Judgment be entered that Wood Mackenzie breached the covenant of good

faith and fair dealing;

                C.        Judgment be entered that Wood Mackenzie engaged in unfair competition

through misappropriation;

                D.        An injunction requiring Wood Mackenzie to cease all use and disclosure of

any portion of Platts’s proprietary information, and to return or destroy all copies of Platts’s

proprietary information;

                E.        An award to Platts of actual damages sustained as a result of Wood

Mackenzie’s breach of the Agreement and Services Attachments of an amount not less than

$7,500,000;

                F.        An award to Platts of actual damages sustained as a result of Wood

Mackenzie’s breach of the implied covenant of good faith and fair dealing of an amount not less

than $7,500,000;

                G.        An award to Platts of actual damages sustained as a result of Wood

Mackenzie’s unfair competition and misappropriation of an amount not less than $7,500,000;

                H.        An award of attorneys’ fees;

                                                  16
          Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 17 of 18




              I.    Costs and expenses in this action; and

              J.    Any and all other legal or equitable relief that the Court deems just and

proper.


 Dated: New York, New York                        Respectfully submitted,
        August 10, 2021
                                                     HOGAN LOVELLS US LLP

                                                  By: /s/ Courtney Devon Taylor
                                                     Courtney Devon Taylor
                                                     Jonathan Coppola
                                                     390 Madison Avenue
                                                     New York, NY 10017
                                                     Tel: 212-918-3000
                                                     Fax: 212-918-3100
                                                     courtney.taylor@hoganlovells.com
                                                     jonathan.coppola@hoganlovells.com


                                                     Attorneys for Plaintiff,
                                                     S&P Global Inc. d/b/a Platts




                                             17
         Case 1:21-cv-06739-AKH Document 1 Filed 08/10/21 Page 18 of 18




                                       JURY TRIAL DEMAND

                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Platts demands a

trial by jury of all issues triable of right by a jury.



 Dated: New York, New York                                Respectfully submitted,
        August 10, 2021
                                                             HOGAN LOVELLS US LLP

                                                          By: /s/ Courtney Devon Taylor
                                                             Courtney Devon Taylor
                                                             Jonathan Coppola
                                                             390 Madison Avenue
                                                             New York, NY 10017
                                                             Tel: 212-918-3000
                                                             Fax: 212-918-3100
                                                             courtney.taylor@hoganlovells.com
                                                             jonathan.coppola@hoganlovells.com

                                                             Attorneys for Plaintiff,
                                                             S&P Global Inc. d/b/a Platts
